Citation Nr: 0121167	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  97-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date for the grant of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) prior to January 17, 1997.


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D. J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 6, 2001, which granted a 
joint motion for remand, vacated, in part, a November 1999 
Board decision, and remanded the case for further 
development.  The joint motion for remand, in essence, 
requested the case be returned to the Board for consideration 
as to whether an open and pending claim existed prior to the 
claim the veteran submitted in January 1997.  

The case arose from an August 1997 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in No. Little 
Rock, Arkansas, which, inter alia, granted entitlement to 
service connection for PTSD effective from January 17, 1997. 

In May 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  An August 1993 Court decision upheld a March 1992 Board 
denial of entitlement to service connection for PTSD. 

3.  On August 15, 1994, the RO received a request to reopen 
the veteran's claim for entitlement to service connection for 
PTSD. 

4.  VA regulatory action, effective November 7, 1996, revised 
the standards for assessing whether a stressor was sufficient 
to support a diagnosis of PTSD.

5.  In August 1997, the RO granted entitlement to service 
connection for PTSD and assigned an effective date from 
January 17, 1997. 


CONCLUSION OF LAW

An effective date for the grant of entitlement to service 
connection for PTSD from November 7, 1996, but no earlier, is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds the that the claimant and his attorney 
were adequately notified of the evidence necessary to 
substantiate the claim and of the action to be taken by VA in 
a January 1998 statement of the case.  The applicable laws 
were cited and reasons and bases for the decision were 
provided.  In addition, the claimant and his attorney were 
provided further notice by the November 1999 Board decision.

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the present 
matter on appeal involves consideration of evidence 
previously of record and that no additional VA assistance was 
requested or required.  Therefore, the Board finds that VA 
has met the notice and duty to assist provisions contained in 
the new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Background

In a December 1973 decision, the Board denied service 
connection for a nervous condition.  In a July 1988 decision, 
the Board denied service connection for, in pertinent part, a 
psychiatric disorder. 

VA hospital records dated in July and August 1990 included a 
diagnosis of PTSD.  It was noted psychological testing was 
consistent with that diagnosis.  In December 1990, the U.S. 
Army and Joint Services Environmental Support Group (ESG) 
reported the veteran's ship had been involved in combat. 

VA hospital records dated in March 1991, noted observation 
and evaluation by two psychiatrists found the veteran met the 
criteria for PTSD and indicated he might have an organic 
substrate that could be worsening the disorder. 

A September 1991 private psychological evaluation from K. W., 
psychologist, included diagnoses of PTSD and alcohol 
dependence. 

A March a 1992 decision, the Board denied entitlement to 
service connection for PTSD and that decision was appealed to 
the Court. 

In November 1992, the RO notified the veteran and his 
attorney that an appeal as to an August 1992 denial of 
service connection for PTSD was suspended because the case 
was pending before the Court on that issue.  It was noted 
that the claim would be reviewed when the case was returned 
to determine whether evidence received in March 1992 was new 
and material and, if so, the appeal would go forward, but if 
not, a decision would be made as to the adequacy of the 
evidence to reopen the claim. 

An August 17, 1993, memorandum decision of the Court upheld 
the March 1992 Board denial of entitlement to service 
connection for PTSD. 

On August 15, 1994, the RO received correspondence from the 
veteran's attorney noting the November 1992 RO correspondence 
had indicated the correspondence and evidence submitted in 
March 1992 would be considered a request for reopening.  It 
was requested that the claim go forward. 

In correspondence dated September 7, 1994, the RO notified 
the veteran and his attorney that the November 1992 
correspondence was erroneous and that the information 
received in March 1992 was duplicative of evidence previously 
considered.  The RO made a determination that the information 
was not new and material; however, the correspondence does 
not indicate the veteran was notified of his right to appeal 
that decision.

At the time of VA psychiatric examination in June 1995, the 
pertinent diagnosis was alcohol abuse. 

In October 1995, the veteran submitted a copy of a September 
1992 Department of Health and Human Services, Social Security 
Administration (SSA) disability determination.  The decision 
noted medical evidence established the veteran had severe 
PTSD with alcohol dependence, a personality disorder, chronic 
back pain, and hypertension, by history.  

On October 26, 1995, the RO received a private psychological 
evaluation from D.S., clinical psychologist, which provided 
diagnoses of major depression, chronic PTSD, generalized 
anxiety disorder, alcohol dependence, and personality 
disorder.  It was noted the veteran reported his ship had 
provided bombardment support to Marines in Vietnam.  The 
examiner stated that the veteran's history suggested the 
onset of a psychiatric disorder involving active service.

On February 12, 1996, the RO received copies of the medical 
evidence SSA considered in determining entitlement to 
disability benefits.  The records includes duplicate copies 
of service, VA, and private medical records, as well as, a 
copy of a September 1991 private medical examination report 
which provided a diagnosis of anxiety depression.

VA treatment records include a July 1996 psychiatric 
examination report which noted the veteran stated he had a 
history of PTSD.  The examiner provided diagnoses of alcohol 
abuse, cocaine abuse, narcotic abuse, and substance-induced 
sleep disorder.  It was noted the veteran did not meet the 
criteria for PTSD at that time and that the veteran needed to 
establish sobriety for 4 to 6 months to rule out PTSD.  The 
examiner stated it was doubtful the veteran would meet the 
criteria.  No discussion regarding the veteran's stressor 
events was provided.

An oral request was made to reopen the claim for entitlement 
to service connection for PTSD at a January 13, 1997, 
personal hearing.  The recording of that hearing was 
transcribed in February 1997.  The veteran provided testimony 
as to symptoms he believed were the result of his experiences 
during active service.

On January 17, 1997, the RO received correspondence 
requesting the veteran's claim for entitlement to service 
connection for PTSD be reopened.

VA medical records include a March 1997 psychiatric clinic 
examination report which provided a diagnosis of PTSD.  No 
discussion as to the veteran's stressor events was provided.

A July 1997 VA psychiatric examination included diagnoses of 
chronic PTSD and poly substance abuse, presently in 
remission.  The veteran's narrative history included 
discussion of his duties during active service in support of 
forces in Vietnam.  The examiner stated the veteran provided 
no reason to doubt the validity of the reported events.

In an August 1997 rating decision, the RO granted entitlement 
to service connection for PTSD.  It was noted, in essence, 
that entitlement to service connection was warranted as a 
result of the July 1997 VA examination findings, the 
veteran's personal hearing testimony, and the Court's holding 
in Cohen v. Brown, 10 Vet. App. 128 (1997). 

In correspondence dated in January 1998 the veteran's 
attorney stated that it was correct that the new application 
for PTSD was filed on January 17, 1997, but that entitlement 
to an earlier effective dated was warranted under 38 C.F.R. 
§ 3.155.

At his personal hearing before the undersigned Board Member 
in May 1999, the veteran testified that an earlier effective 
date was warranted for one year prior to January 1997 because 
he had been receiving continuous treatment for PTSD.

In an October 2000 brief to the Court, the veteran's attorney 
asserted that a claim to reopen the issue of entitlement to 
service connection for PTSD had remained open since August 
14, 1994.  

Analysis

VA law provides, generally, that the effective date of an 
award of compensation for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  Regulations provide that for a 
reopened claim, where new and material evidence is received 
after a final disallowance, the effective date is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of claim or 
date when entitlement arose, whichever is later; however, a 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue if the report relates to 
a disability which may establish entitlement.  38 C.F.R. 
§ 3.157 (2000).  An acceptance of a report of examination or 
treatment as a claim to reopen is subject to the requirements 
of § 3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  Id.

VA regulations also provide that when compensation is awarded 
or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date shall be fixed in 
accordance with the facts, but shall not be earlier than the 
effective date of the act or administrative issue.  
38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. § 3.114 
(2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2000).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

Matters as to an Effective Date Prior to August 15, 1994

An effective date for an original claim for service 
connection is assigned the day following separation from 
active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b).  In this 
case, the original claim for service connection for a 
psychiatric disability was received in 1972, more than one 
year after service discharge and service connection was twice 
denied for that disorder by the Board, in 1973 and again in 
1988.  Service connection for PTSD was subsequently denied by 
the Board in March 1992 and that decision was upheld by the 
Court. 

The Board notes the veteran and his attorney do not allege 
clear and unmistakable error (CUE) in the March 1992 Board 
denial of service connection for PTSD; therefore, this issue 
is not addressed in this decision.  The Board further notes 
that the Court has not addressed the question of whether CUE 
can exist in a Board decision which was upheld by the Court, 
but presumable it cannot.

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. 5108 and 7104(b), but 
the effective date of such an allowance would be the date the 
claim is reopened.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; 
VAOGCPREC 9-94 (March 25, 1994) (59 Fed. Reg. 27309 (1994)).  
The Court has held that, by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim 
which was previously denied.  Waddell v. Brown, 5 Vet. App. 
454, 456 (1993). 

The Board notes that the sequence of events prior to the 
March 1992 Board decision are summarized as follows:  Upon 
certification in January 1992 of the appeal from the RO 
denial of service connection for PTSD, the veteran and his 
attorney were informed that additional evidence could be 
submitted within 90 days or that date the Board promulgated a 
decision, which ever came first.  In this instance, 
additional evidence was received on March 6, 1992, within the 
90 days noted above and only six days prior to the March 12, 
1992 decision.  The stamped receipt indicates that the 
evidence was received at the VARO in No. Little Rock.  There 
is no indication, however, that the evidence was forwarded to 
the Board prior to the decision in March 12, 1992.  
Correspondence instructions specifically noted that any new 
evidence be submitted directly to the Board and not the RO. 

The RO should have forwarded such evidence to the Board, 
pursuant to 38 C.F.R. § 19.37(b), which provided that 
additional evidence received by the RO after records have 
been transferred to the Board for appellate consideration 
will be forwarded to the Board if it has a bearing on the 
appellate issue or issues.  The Board notes that had the 
September 1991 psychological evaluation report not been 
previously received in October 1991, it might have 
constituted the type of new evidence which, in keeping with 
due process considerations, would have required that the case 
be referred to the RO for original consideration.  See 
38 C.F.R. 
§ 20.1304(c) (2000).  However, it can not be disputed that 
the additional evidence submitted on March 6, 1992 was no 
more than a duplicate copy of medical evidence already on 
file. 

Thus, the Board finds the submission of the duplicate copy of 
medical evidence on March 6, 1992, was not a violation of a 
VA duty to assist and can not serve as an application to 
reopen the claim, particularly since at that time there had 
been no final appellate determination.  Indeed, since the 
March 1992 Board decision was appealed to the Court, the 
finality of the Board decision was itself suspended until the 
1993 decision of the Court.  An appeal of an August 1992 RO 
denial of service connection for PTSD (when an appeal was 
already pending from an earlier RO denial of that claim) was 
without effect.  This could have, theoretically, resulted in 
two separate but simultaneous appeals by the same appellant 
on the same issue.  It is self-evident that a claimant may 
have only one claim for a particular benefit pending at any 
single moment in time.

In addition, while it is not clear that the principle is 
strictly applicable, given the circumstances in this case, 
the Board finds the assignment of an effective date during 
the time between the Board decision in 1992 and the Court 
decision in 1993 might violate the doctrine of 'law of the 
case' (questions settled on a former appeal of the same case 
are no longer open for review).  See generally, Browder v. 
Brown, 5 Vet. App. 268, 270 (1993); Johnson v. Brown, 7 Vet. 
App. 25, 26-27 (1994); Goble v. Brown, 9 Vet. App. 22, 23 
(1996); Marlow v. West, 11 Vet. App. 53, 55-56 (1998); and 
Winslow v. Brown, 8 Vet. App. 469, 473 (1996).

The Board notes that no VA administrative action occurred 
immediately after the 1993 Court decision as had been 
indicated by the RO's November 1992 letter and that on August 
15, 1994, the RO received correspondence requesting that the 
veteran's claim for entitlement to service connection for 
PTSD be reopened.

Whether a Pending Claim has Existed Since August 15, 1994

VA has a duty to inform the veteran of his right to appeal an 
RO decision.  See 38 C.F.R. § 19.25 (2000); see also Woods v. 
Gober, 14 Vet. App. 214 (2000).  The Court has held that when 
VA fails during the adjudication process to comply with 
certain procedural requirements mandated by law or regulation 
the claim remains pending in that VA adjudication process but 
that the failure is not a final adverse RO decision subject 
to a CUE attack.  See Norris v. West, 12 Vet. App. 413 
(1999).

Based upon a review of the record, the Board finds the 
correspondence received by the RO on August 15, 1994, was 
clearly a request to reopen the veteran's claim and that the 
veteran was not adequately notified of his right to appeal 
the RO's September 7, 1994, determination that evidence 
received was not new and material.  Therefore, the Board must 
conclude that the August 15, 1994, claim remained pending 
until the RO's award of entitlement to service connection for 
PTSD in August 1997.  

The Board notes, however, that for a reopened claim based 
upon new and material evidence the effective date is the date 
of receipt of the new claim or date entitlement arose, 
whichever is later, and that when compensation is awarded 
pursuant to a liberalizing law the effective date is fixed in 
accordance with the facts but no earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§§ 3.114, 3.400(r).  Therefore, the Board finds a 
determination as to the basis upon which the veteran's claim 
was allowed is required.


Basis of Allowance for Entitlement to Service Connection

As a preliminary matter, the Board notes the March 1992 Board 
decision, in essence, denied the veteran's claim for 
entitlement to service connection for PTSD based upon the 
lack of credible evidence demonstrating a stressor or 
stressors during active service.  The Board acknowledged that 
ESG verified the veteran's ship had been involved in combat 
but found his reports of stressor events were not credible.  
The Board concluded, therefore, that the medical evidence of 
record included diagnoses of PTSD which were not supported by 
the overall record and that the evidence did not warrant 
entitlement to service connection.  As noted above, that 
decision was subsequently affirmed by the Court.

The Board notes that subsequently the Court provided detailed 
guidance for the development of claims for service connection 
for PTSD once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In Zarycki, the Court set forth a framework, 
divided into two major components, for establishing the 
presence of a recognizable stressor which is the essential 
prerequisite to support the diagnosis of PTSD.  The first 
component involved the evidence required to demonstrate the 
existence of an alleged stressful event; the second involved 
a determination as to whether the stressful event was of the 
quality required to support the diagnosis of PTSD.  The Court 
held that it was the distressing event, rather than the mere 
presence in a "combat zone," that constituted a valid 
stressor for purposes of supporting a diagnosis of PTSD.  Id. 
at 99; see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(holding that "[a]ppellant's account of two mortar attacks . 
. . and of a Viet Cong corpse hanging in the tree, even if 
true, do not portray situations where appellant was exposed 
to more than an ordinary stressful environment, particularly 
where there is no evidence that the mortar attacks' impact 
areas were close to appellant or resulted in any 
casualties").  

In Swann, the Court rejected diagnoses of PTSD, made almost 
20 years after the appellant's separation from service, 
because there were discrepancies in the appellant's 
narratives as to whether he was caught in mortar fire 
"numerous" times or on only two occasions. Id. at 233.  The 
Court noted VA Adjudication Procedure Manual M21-1 (Manual 
M21-1) provisions applicable to the PTSD claim before the 
Court in that case included, as part of the diagnostic 
criteria, for non-combat-related stressors, the requirement 
of corroboration of a "stressor of sufficient gravity to 
evoke the symptoms in almost anyone."  Id. at 232 (quoting 
Manual M21-1, Part VI,  7.46(f) (Sept. 21, 1992).

Subsequently, effective November 7, 1996, VA revised the 
Schedule for Rating Disabilities with respect to regulations 
applicable to mental disorders, including PTSD.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  In Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court altered the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect was that 
the criteria had changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
was sufficient to trigger PTSD, to a subjective standard.  
The revised criteria required only that exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  It was noted that a more 
susceptible individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  The sufficiency of a stressor was, 
accordingly, a clinical determination for the examining 
mental health professional.  Id. at 140, 141.

It was noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or was not shown to have "engaged in combat 
with the enemy."  The Court noted that under the new DSM-IV 
PTSD diagnostic criteria this "almost anyone" standard was 
no longer applicable. 

The Board notes the Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, 1 Vet. App. at 313.

A VA General Counsel precedent opinion has held that the 
effective dates of awards of compensation or pension based 
upon judicial precedents alone are governed by 38 U.S.C.A. 
§ 5110(a) and not 38 U.S.C.A. § 5110(g), i.e., the date of 
receipt of the new claim or date entitlement arose, whichever 
is later, but that if an award is predicated upon an 
administrative issue, such as an amendment to a regulation, 
prompted by a judicial precedent, 38 U.S.C.A. § 5110(g) 
should be applied in assigning the effective date if to do so 
would be to the claimant's benefit.  VAOGCPREC 10-94.

38 U.S.C.A. § 5110(a) (West 1991) provides that the effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(g) (West 1991) 
provides that where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
shall be fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act or 
administrative issue.  In no event shall such award be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier. 

Based upon the evidence of record, the Board finds the 
veteran's entitlement to service connection for PTSD did not 
arise prior to the liberalizing regulatory change that 
incorporated DSM IV.  The Board notes that no additional 
evidence to corroborate the veteran's claimed in-service 
stressors was received subsequent to the Court's August 1993 
decision.  The Board further notes although an October 1995 
private psychological evaluation indicated the veteran's PTSD 
was related to service, that a July 1996 VA psychiatric 
examiner found the veteran did not meet the criteria for a 
diagnosis of PTSD.  

The Board also notes a September 1992 decision of an 
Administrative Law Judge granted the veteran's claim for 
entitlement to SSA disability benefits based upon medical 
findings which included a diagnosis of severe PTSD; however, 
the Court has held that while SSA disability decisions may be 
pertinent to the adjudication of a claim for VA benefits they 
are not controlling for VA purposes.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The Board finds, in essence, that prior to the 
liberalizing regulatory change the veteran's verified 
stressors were insufficient to support the provided diagnoses 
of PTSD.

In the August 1997 rating decision, the RO noted entitlement 
to service connection for PTSD was warranted because of Court 
holdings in Cohen, as well as, the veteran's testimony and 
the July 1997 VA examination findings.  The Board finds, 
however, that the veteran's entitlement arose as a result of 
the effect of the change in law as interpreted by the Court 
in Cohen which, inter alia, found a determination as to the 
sufficiency of a claimed stressor was a medical question.  

Although the record at the time of the award of entitlement 
to service connection included positive and negative medical 
evidence as to the propriety of a diagnosis of PTSD, the 
Board finds that the preponderance of the overall medical 
evidence established that a diagnosis of PTSD based upon a 
verified stressor had been demonstrated.  There was no single 
item of evidence or medical opinion that was persuasive.  
Therefore, the Board finds entitlement to an effective date 
for the award of entitlement to service connection from 
November 7, 1996, but no earlier, is warranted.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(r); 
VAOGCPREC 10-94.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his attorney, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign an effective date prior to November 7, 1996. 


ORDER

An effective date from November 7, 1996, for the grant of 
entitlement to service connection for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

